           Case 1:21-cv-00288-SCJ Document 1 Filed 01/19/21 Page 1 of 9




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION



 DEUTZ CORPORATION                       )
                                         )
       Plaintiff,                        )
                                         )      CIVIL ACTION FILE
 v.                                      )      NO. ______________
                                         )
 ENGINE DISTRIBUTORS, INC.               )
                                         )
       Defendant.                        )
                                         )

                                  COMPLAINT
                                 FOR DAMAGES

      Plaintiff DEUTZ Corporation (“DEUTZ”) hereby files its Complaint for

Damages against Defendant Engine Distributors, Inc. (“EDI”) as follows:

                    PARTIES, JURISDICTION, AND VENUE
      1.      DEUTZ is a Delaware corporation with its principal place of business

in Norcross, Gwinnett County, Georgia.

      2.      Defendant EDI is a New Jersey corporation with its principal place of

business in Blackwood, New Jersey. Service of process can be perfected by serving

EDI’s Vice President, Jaime Cummins, at EDI’s principal place of business, which

is located at 400 University Court, Blackwood, New Jersey 08012-3214.




                                         1
           Case 1:21-cv-00288-SCJ Document 1 Filed 01/19/21 Page 2 of 9




Alternatively, EDI can be served with process by serving Glenn Cummins III, EDI’s

co-Vice President, at that same address.

      3.      Jurisdiction is proper in this Court based on 28 U.S.C. § 1332, as the

matter in controversy exceeds the sum or value of $75,000 (exclusive of interest and

costs) and is between citizens of different states.

      4.      Venue is proper in this Court based on 28 U.S.C. § 1391 because a

substantial part of the events giving rise to this case occurred in this district. In

addition, most or all of the claims asserted in this action stem from Distributor

Agreements between DEUTZ and EDI that include a forum selection clause

rendering venue in this Court proper.

      5.      This Court has in personam jurisdiction over EDI in that EDI has

conducted business in this district, it has travelled to Georgia in furtherance of its

business, and it has purposefully directed its activities toward Georgia. EDI has also

submitted to the jurisdiction of this Court (a) pursuant to the express terms of the

Distributor Agreements between the parties; and (b) pursuant to the standard

DEUTZ Terms and Conditions of Sale which govern the sale of all DEUTZ product.

                             FACTUAL BACKGROUND

                        A.     The Distributor Agreements

      6.      DEUTZ AG is an engine manufacturer based out of Germany. DEUTZ,

the United States affiliate of DEUTZ AG, is a sales, service, parts and application



                                           2
           Case 1:21-cv-00288-SCJ Document 1 Filed 01/19/21 Page 3 of 9




engineering center supporting the DEUTZ product range of engines. DEUTZ offers

for sale various products manufactured by DEUTZ AG, including internal

combustion diesel engines for use in agricultural and industrial applications.

      7.      For many years, EDI operated as a distributor of DEUTZ products. EDI

operated in this capacity pursuant to four (4) separate Distributor Agreements

(collectively, the “Agreements”).     The Agreements are identical in all material

respects except with respect to the territories they cover. A true and correct copy of

one such Distributor Agreement, as amended, is attached hereto as Exhibit A. The

Agreements incorporate by reference the DEUTZ Distributor Policy and Procedures

Manual (“Policy Manual”), which also governed the DEUTZ/EDI relationship while

EDI was acting as a DEUTZ distributor.

      8.      The territories covered by EDI’s Agreements included portions of

several states, including Connecticut, New York, New Jersey, Maryland, Delaware,

Pennsylvania, Florida, and Georgia.

      9.      Section 13.10 of the Agreements provides:

      This Agreement has been first signed by Distributor and sent to the place of
      business of DEUTZ in Atlanta, Georgia, for acceptance and has thereafter
      been signed and delivered or mailed by DEUTZ to Distributor. The parties
      agree that the laws of the State of Georgia, to the exclusion of the laws of any
      other jurisdiction, shall be applicable to this Agreement, its construction,
      interpretation, effect, performance and non-performance and the
      consequences thereof, as well as to all transactions between the parties
      contemplated herein, and their construction, interpretation, effect,
      performance and non-performance and the consequences thereof.



                                          3
         Case 1:21-cv-00288-SCJ Document 1 Filed 01/19/21 Page 4 of 9




See Exhibit A, § 13.10.

      10.        Section13.11 of the Agreements provides:

      For all disputes or controversies which may arise between them out of or in
      connection with this Agreement, its construction, interpretation, effect,
      performance or non-performance or the consequences thereof, as well as out
      of or in connection with any transaction between them contemplated herein,
      or the construction, interpretation, effect, performance or non-performance
      thereof or the consequences of any of the foregoing, the parties hereby consent
      to the jurisdiction of the courts of the State of Georgia and of the Federal
      courts sitting in the State of Georgia, and Distributor agrees that any and all
      process directed to Distributor in any such litigation may be served upon
      Distributor outside of the State of Georgia with the same force and effect as if
      such service had been made within the State of Georgia; and the parties hereby
      waive the right to trial by jury in any such litigation.

See Exhibit A, § 13.11.

            B.      The Prior Litigation and the Termination of the Distributor
                                      Agreements


      11.        In or around April 2016, DEUTZ initiated a lawsuit against EDI in the

United States District Court, Northern District of Georgia (Atlanta Division), case

styled Deutz Corporation v. Engine Distributors, Inc., 1:16-cv-1144-MLB. In that

lawsuit, DEUTZ alleged that EDI was in material default of several provisions of

the Agreements.

      12.        Because of EDI’s material breaches, DEUTZ sought, among other

things, a judicial declaration that good cause existed to terminate the Agreements.

      13.        On November 18, 2019, the Court entered an Order finding, among

other things, that good cause existed for DEUTZ to terminate the Agreements.

                                            4
          Case 1:21-cv-00288-SCJ Document 1 Filed 01/19/21 Page 5 of 9




        14.   Thereafter, on November 25, 2019, DEUTZ (via counsel) notified EDI

that DEUTZ would elect to terminate the Agreements, with an effective termination

date of January 31, 2020 (see correspondence attached hereto as Exhibit B). This

correspondence reminded EDI of its post-termination obligations under the

Agreements, including (among other things) the obligation to remove all DEUTZ

signage and the following: “[a]ll indebtedness of Distributor to DEUTZ shall be paid

immediately[.]” See Exhibit B.

        15.   So as to allow for an orderly transition, and because the parties were

attempting to resolve all outstanding matters between them amicably, DEUTZ

agreed to extend this January 31, 2020 deadline on two occasions, through and

including February 14, 2020. See Exhibits C and D. DEUTZ agreed to this

accommodation without waiver of any of its legal rights. See Exhibits C and D.

        16.   The termination of the Agreements was effective as of February 14,

2020.

         C.    EDI’s Failure to Pay for DEUTZ Product EDI Purchased

        17.   From 2019 through the first several months of 2020, as the formal

DEUTZ/EDI relationship was winding down, EDI continued to place orders for

DEUTZ product. These orders were made pursuant to (a) DEUTZ’s standard Terms

and Conditions of Sale (which govern the sale of all DEUTZ product) and (b) the

Agreements (which include additional terms that apply to purchases by distributors



                                          5
           Case 1:21-cv-00288-SCJ Document 1 Filed 01/19/21 Page 6 of 9




such as EDI). DEUTZ’s standard Terms and Conditions of Sale are attached hereto

as Exhibit E. These Terms and Conditions of Sale are included in the Policy

Manual, and are also included on invoices that DEUTZ e-mails to buyers of its

product.

      18.     The Agreements require EDI to, among other things: “meet promptly

its payment obligations to DEUTZ for DEUTZ Products and to provide such security

for its obligations as DEUTZ may reasonably require from time to time.” (See

Exhibit A, § 4.6).

      19.     The Agreements require EDI to “pay DEUTZ for DEUTZ Products

within thirty (30) days from the date of shipment or delivery to carrier, whichever is

earlier.” (See Exhibit A, § 6.11). This is consistent with DEUTZ’s standard Terms

and Conditions of Sale (see Exhibit E at § III(2)).

      20.     Also, as noted above, once the Agreements are terminated, “[a]ll

indebtedness of Distributor to DEUTZ shall be paid immediately[.]” (See Exhibit

A at § 10.4)(emphasis added).

      21.     As of the date of this Complaint, EDI has failed to (and apparently

refuses to) pay for the DEUTZ product it ordered. A summary of the outstanding

charges (which includes reductions for certain credits) is attached hereto as Exhibit

F.




                                          6
         Case 1:21-cv-00288-SCJ Document 1 Filed 01/19/21 Page 7 of 9




      22.     DEUTZ has sent several statements to EDI concerning these charges to

no avail. The most recent statement was sent on January 14, 2021. See Exhibit G.1

At no time has EDI disputed the accuracy of the charges set forth in the statements

sent by DEUTZ or denied that the product was shipped.

      23.     Upon information and belief, EDI has already sold to third-parties the

vast majority of the parts and equipment that is reflected in Exhibits F and G.

                      COUNT I: BREACH OF CONTRACT

      24.     DEUTZ incorporates by reference the allegations of the preceding

paragraphs.

      25.     By failing to pay for product it ordered and that was shipped by

DEUTZ, EDI breached the Agreements and/or DEUTZ’s standard Terms and

Conditions of Sale.

      26.     As a consequence of EDI’s breach, DEUTZ is entitled to damages to

be established at a later date, but in no event less than $2,625,403.63.

      27.     In addition, pursuant to Section III(7) of DEUTZ’s standard Terms and

Conditions of Sale, late charges at a rate of 1.5% per month are accruing on EDI’s




1
       Technically, Exhibit G includes two invoices – a forty (42) page statement to
EDI’s New Jersey facility, and a two (2) page statement (which reflects mostly
credits) to EDI’s Jacksonville, Florida facility. These two invoices “net out” to the
$2,625,403.63 that is due and owing.

                                          7
         Case 1:21-cv-00288-SCJ Document 1 Filed 01/19/21 Page 8 of 9




outstanding indebtedness. EDI has been advised of all of the foregoing. To the

extent required, further demand for prejudgment interest is hereby made.

                        COUNT II: ATTORNEY’S FEES

      28.     DEUTZ incorporates by reference the allegations of the preceding

paragraphs.

      29.     Upon information and belief, EDI is still in active business operations

and is operating profitably.

      30.     EDI has refused to pay DEUTZ despite demands by DEUTZ, and

despite being advised on multiple occasions that late charges are accruing.

      31.     There is no valid legal justification for EDI’s failure to pay for the

product it ordered.

      32.     EDI has acted in bad faith, it has been stubbornly litigious, and it has

caused DEUTZ unnecessary trouble and expense.

      33.     Accordingly, DEUTZ is entitled to recover its expenses of litigation,

including attorney’s fees. See O.C.G.A. § 13-6-11.

      WHEREFORE, DEUTZ prays as follows:

      (1)     That the Court award principal damages in an amount no less than

$2,625,403.63;




                                          8
         Case 1:21-cv-00288-SCJ Document 1 Filed 01/19/21 Page 9 of 9




      (2)    That late charges be awarded pursuant to Section III(7) of DEUTZ’s

standard Terms and Conditions of Sale (or, alternatively, that pre-judgment interest

be awarded as set forth pursuant to applicable Georgia law);

      (3)    That the Court order EDI to pay to DEUTZ both the costs of this action

and the reasonable attorney’s fees incurred by it in prosecuting this action; and

      (4)    That the Court grant to DEUTZ such other and additional relief as is

just and proper.

      Respectfully submitted this the 19th day of January, 2021.



                                              /s/ Matthew B. Ames
                                              Matthew Ames
                                              Georgia Bar Number 015898
                                              mames@balch.com
                                              Jena Lombard
                                              Georgia Bar Number 213734
                                              jlombard@balch.com

                                              BALCH & BINGHAM LLP
                                              30 Ivan Allen Jr. Boulevard, N.W.
                                              Suite 700
                                              Atlanta, Georgia 30308
                                              (404) 261-6020

                                              Attorneys for DEUTZ Corporation




                                          9
